 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDCACHEVALLEYDAIRY ASSOCIATION,AND EDWIN GOSSNERandGENERALTEAMSTERSUNION, LOCAL #976 AFFILIATED WITH INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA,AFL.Case No. 20-CA-674.March 4, 1953Decision and OrderOn November 28, 1952, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices, and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondents filed exceptions to the Intermediate Report and a supportingbrief.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following modifications :1.The Trial Examiner found that Respondent Association andRespondent Gossner were a single employer. The Respondents exceptto this finding on the ground that Gossner is an independent con-tractor.We find it unnecessary to determine the exact relationshipbetween the Respondents.Both Respondents conceded that theyacted as each others' agents with respect to the matters involvedin this proceeding; consequently they are both employers within themeaning of Section 2 (2) of the Act.Both are therefore responsiblefor remedying the unfair labor practices found herein 2We shall,accordingly, order Respondent Association and Respondent Gossner,and each of them, to remedy the unfair labor practices found.2.As it is unnecessary to our decision, we do not adopt the TrialExaminer's findings, conclusions, comments, or assumptions concern-ing the continued existence of the contract executed by RespondentGossner and the Union.3. In the absence of exceptions thereto, we adopt without furthercomment the Trial Examiner's other findings and conclusions, andthe Trial Examiner's recommendations.1Pursuant to the provisionsof Section 3 (b) of theAct, theBoard has delegated itspowers in connection with thiscase to a three-member panel [Chairman Herzog andMembers Styles and Peterson].2Cf.CookevilleShirt Company,79 NLRB 667, 671.103 NLRB No. 42. CACHE VALLEY DAIRY ASSOCIATION281OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Cache ValleyDairy Association, Smithfield, Utah, its officers, agents, successors,and assigns, and the Respondent Edwin Gossner, an individual, Smith-field, Utah, his agents, successors, and assigns, and each of them, shall :1.Cease and desist from :(a)Refusing to bargain collectively with General Teamsters Union,Local #976, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL, as theexclusive representative of all employees of Respondents' cheesefactory, excluding office and supervisory employees.(b)Granting unilateral wage increases in order to induce employeesto withdraw from labor organizations.(c)Promising benefits to employees who resign from labor organi-zations, refrain from union activities, and cease paying union dues.(d)Circulating petitions for signatures in favor of an open shopand requesting Respondents to cease deducting union dues.(e)Threatening to discharge employees who engage in unionactivities.(f)Proposing the formation of a labor organization.(g) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist General Teamsters Union,Local #976, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, orto refrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with General TeamstersUnion, Local #976, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,as the exclusive representative of all employees in the aforesaid appro-priate unit w}th respect to wages, rates of pay, hours of employment,or other conditions of employment, and if an understanding is reached,embody such understanding in a written and signed agreement. 282DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Post at their place of business at Smithfield, Utah, copies ofthe notice attached to the Intermediate Report and marked "AppendixA." aCopies of said notice, to be furnished by the Regional Directorfor the Twentieth Region, shall, after being signed by a representativeof the Association and also by Edwin Gossner, be posted by themimmediately upon receipt thereof and maintained by them for sixty(60) consecutive days in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Association and Gossner to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Twentieth Region inwriting within ten (10) days from the date of this Order what stepsRespondents have taken to comply herewith.8This notice shall be modified by substituting the words "A Decision and Order" forthe words "The recommendations of a Trial Examiner " In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall he substituted forthe words "Pursuant to a Decision and Order" the words "Pursuantto a Decree of theUnited States Court of Appeals,Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding stems from a charge duly filed by General Teamsters Union,Local #976, affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, herein called the Union, againstCache Valley Dairy Association, and against Edwin Gossner, an individual,herein jointly called Respondent, pursuant to which the General Counsel of theNational Labor Relations Board issued a complaint dated July 10, 1952, againstRespondent, alleging that it had engaged in unfair labor practices proscribed bySection 8 (a) (1) and (5) of the National Labor Relations Act, 61 Stat. 136,herein called the Act.Copies of the charge, complaint, and notice of hearingthereon were duly served upon the parties.Specifically, the complaint alleged that Respondent (1) on and after August 9,1951, had refused and failed to bargain collectively with the Union as the exclu-sive representative of its employees in an appropriate unit, and (2) commencingon November 10, 1951, had unlawfully granted unilateral wage increases ; prom-ised benefits to employees ; encouraged and assisted employees to circulate peti-tions requesting it to cease deducting union dues ; encouraged and assisted em-ployees to circulate petitions advocating deletion of the union-shop provisions oftheir contract and the decertification of the Union ; threatened to dischargeemployees for engaging in union activity ; and had vilified, disparaged, andexpressed disapproval of the Union.Cache Valley Dairy Association and Gossner filed separate answers.Theanswer of the former denied the commission of any unfair labor practices andalleged that it had no employees ; that Gossner, as an independent contractor,was under contract with the Association to manufacture its products; that theemployees involved herein were the employees of Gossner ; and that Gossnerhandled his labor force without any supervision from the Association.Theanswer of Gossner denied the commission of any unfair labor practices andalleged that he had always been willing to bargain with his employees ; that theUnion has sought to delay an election among his employees to determine whether CACHE VALLEY DAIRY ASSOCIATION283they desired the Union as their bargaining representative ; that he had granteda wage increase on the belief that it had been approved by the Union ; that hisoffer to cancel same was rejected by the Union ; and that said raise was given ingood faith.Pursuant to notice, a hearing was held on October 29 and 30, 1952, at Logan,Utah, before the undersigned Trial Examiner, Martin S. Bennett.All partieswere represented by counsel, who were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing onthe issues.At the close of the hearing, the parties were afforded an opportunityto present oral argument and to file briefs and/or proposed findings and conclu-sions with the undersigned.The General Counsel presented oral argument anda brief has been received from Respondent'Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTCache Valley Dairy Association is a Utah corporation which owns a plant atSmithfield, Utah, where it is engaged in the manufacture of swiss cheese andcheese byproducts; the corporation is actually a cooperative of approximately1,600 dairy farmers in the area whose members include Edwin Gossner. TheAssociation annually manufactures cheese products valued at approximately$3,500,000, of which $3,000,000 represents sales and shipments to points outsidethe State of Utah. The undersigned accordingly finds that Cache Valley DairyAssociation is engaged in commerce within the meaning of the Act.Edwin Gossner and the Association claim that Gossner is an independent con-tractor under contract with the Association ; this is presumably directed to thefact that the employees involved herein are on Gossner's payroll.The recorddiscloses that Gossner, under a contract with the Association, is charged withthe responsibility of receiving and processing the milk into a saleable product,namely swiss cheese ; this contract reserves to the Association the right to takeover these operations. In return, Gossner receives 15 percent of the value ofthe gross sales ; however, he does much more than merely process cheese undera contract.From this 15 percent fee, he pays the wages of all production em-ployees in the plant ; this complement, including several clericals on his payroll,varies from 50 to 80 in number, according to the season. It may also be notedthat none of these are agricultural laborers.While the Association in its answer claimed that it had no employees, therecord shows that it actually employs an office manager and approximately sixclericals.Gossner's name appears on the letterhead of the Association asproduction and sales manager and he actually is in charge of all sales. In fact,he is absent from the plant at various times for approximately 1 month peryear on trips relating to merchandising of the cheese. The plant has butone office used for clerical or administrative purposes and it is shared by em-ployees of the Association with those clericals on Gossner's payroll.As will appear, although the union representatives attempted to negotiatewith Gossner in behalf of the production employees on Gossner's payroll, offi-cials of the Association participated actively in these negotiations, on various1As the transcript incorrectly reflects the actual testimony in several instances, it ishereby ordered corrected as follows :Page 68, line 21, "employees" to "employers "Page 297, line 22, "direct bargaining" to "contract." 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasions announced that they would not approve the inclusion of certain pro-visions in a contract between Gossner and the Union,and proposed the substi-tution of others.Under the foregoing circumstances,the undersigned is of thebelief that the status of Gossner was more than that of an independent con-tractor employed by the Association in a production capacity.While his re-muneration was on a sales percentage basis, the fact looms that he, in effect, ranthe entire business of the Association from production through sales,and estab-lished policy.With the exception of the office manager of the Association, oneBalls, it does not appear that the Association had a full-time employee who con-cerned himself with production or sales on a policy level ; apparently its officialsand board of directors did not devote their full time thereto.It appears, thus,that Gossner largely determined production and sales policy for the Association,and Respondent conceded at the hearing that Gossner and the Association hadacted as each other's agent on various occasions.Noteworthy too, is the fact,as setforth below, that in 1946 Gossner, as plant superintendent, and A. W.Chambers, as secretary-treasurer, signed the first agreement with the predecessorof the Union; later contracts were signed by Gossner as operator of the plantfor the Association.The undersigned finds, on these facts, that Gossner was actually either ahigh-level employeeor an officialof the Association in charge of production andsales.And, under Section 2 (2) of the Act, it is apparent that Gossner was actingas an agent of the Association, at least in the merchandising of the cheese. Itis therefore found that the employees involved herein, whether on Gossner's orthe Association's payroll, were actually employees of the Association, and that,in any event,*Gossner and the Association constitute a single employer underthe Act.II.THE LABOR ORGANIZATION INVOLVEDGeneral Teamsters Union, Local #976, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,is a labor organization admitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Refusal to bargain;interference,restraint,and coercion1.The appropriate unitThe complaint alleges that all employees of the cheese factory, excluding officeand supervisory employees,constitute a unit appropriate for the purposes ofcollective bargaining.The Association in its answer denied the appropriatenessof the unit but presented no evidence with respect to this contention;Gossner'sanswer did not challenge the appropriateness of the unit.The undersignedfinds that the aforedescribed unit, which is the customary production and main-tenance unit, constitutes a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.2.Majority representation in the appropriate unitThe parties stipulated that Respondent considered the Union to represent amajority of the employees in the appropriate unit from May 11,1951, up to ap-proximately January 5,1952, when Gossner filed a management representationpetition in Case 20-RM-95.However,itwas further stipulated that bothbeforeandafterJanuary of 1952 the parties have met and attempted to negotiate and CACHE VALLEY DAIRY ASSOCIATION285that at no time has any question been raised as to the majority status of theUnion.Save for the petition of January 5, 1952, the record is silent as to anychallenge of the union majority by the Association or Gossner prior to the latterpart of June of 1952, which was after the period directly pertinent herein. And,paradoxically, the record shows that Gossner, when he filed the petition inJanuary of 1952, apparently intended to file a petition directed to the rescissionof the union-security language in the contract between the Union and Respondent,as described below.The parties further stipulated that up to and including June of 1952, Gossnerdeducted dues for each union member who had been in his employ for more than30 days and that this group constituted a majority of those in the appropriateunit.It was further agreed that since that date there had been no change oneway or the other in the dues-deduction picture, although since June Gossner hasbeen retaining the dues in his custody.In view of the foregoing picture, the undersigned finds that at all times ma-terial herein, the Union, by virtue of Section 9 (a) of the Act, was and now isthe duly designated representative of a majority of the employees in the above-described appropriate unit for the purpose of collective bargaining with respectto rates of pay, wages, hours of employment, or other conditions of employment.3.Contractual historyThe Union was first recognized as the collective-bargaining representative ofthe employees involved hereinin a memorandumsigned on January 17, 1946,by a predecessor of the Union and the Association.The signers for the Asso-ciation were Gossner as "Plant Superintendent" and A. W. Chambers as secretary-treasurer.A formal agreement was executed on May 1, 1946, by the predecessorof the Union and the Association with Gossnersigningin behalf of the Associationas "Operator of plant for Cache Valley Dairy Association".Another agreementwas executed in 1947 and the contracting employer therein was againGossner asoperator of the plant for the Association ; a later contract was executed by thesame parties in June of 1948.In the interim, after proceedings in Case 20-UA-120, the Union had beencertified on April 14, 1948, by the Regional Director for the Twentieth Regionas being eligible to enjoy union-security provisions in its collective-bargainingagreements with Respondent.On September 1, 1949, a contract was executed bythe Union and Gossner as operator of the plant for the Association. Like itspredecessor contracts, it contained union-security provisions and required em-ployees to join the Union after 30 days employment. Another substantially simi-lar agreement with changes not material herein was entered into on October 11,1950, effective until July 31, 1951, and from year to year thereafter.This last agreement provided that as of July 31 of any year either party, on60 days' noticepriorto said July 31, could request the modification of specificprovisions.It further provided that in the event of such notice, or the modifica-tion of any article of the agreement or the insertion of any additional provisions,"only the related articles or parts of articles of the agreementshall be affectedand the unrelated articles and/or parts of articles shall continuein full forceand effect."On May 11, 1951, the Union wrote to Gossner at the Associationcheeseplant and notified him, pursuant to the agreement, that it wasrequestingthe modification of certain unspecified provisions and an increase in wages.Aswill hereinafter appear, the wage problemwas the issuewith which the Unionwas primarily and almost solely concernedin ensuingdiscussions. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Sequence of events: 1951After the sending of the May notice,Raymond Hansen,secretary-treasurerof the Union,attempted to arrange a meeting with Gossner,but due to theabsence of the latter on business trips, the parties first met on August 9, 1951,at Gossner's office.Present were Gossner,2 employees serving on a union com-mittee, Business Representative Henry Shomshor of the Union, and ClarenceLott, another representative of the Union.Lott presented a request for a 20-centper hour wage increase and for 2 other minor changes in working conditions.The conversation promptly turned to the wage increase and, as was the caseat all future meetings,remained on this issue to the exclusion of the others.Gossner stated that a raise was out of the question because of unsettled condi-tions in the industry and proposed a profit-sharing plan under which the benefits,ifany, would vary according to the price of cheese each month. This wasimmediately rejected by Lott who said that the prior experience of the Unionwith this type of plan had been extremely unsatisfactory,inasmuch as it hadnot worked out to the benefit of the employee.The parties did agree that ifany wage increase were agreed upon it would be made retroactive to August1, 1951.A second meeting was held on September7, 1951,in Gossner's office.Presentwere substantially the same group plus President Schenk, Secretary-TreasurerChambers,and Office Manager Lewis Balls of the Association,togetherwithaUnited States conciliator,oneWilliamsWages were again the topic ofdiscussion and Lott pointed out that under the 10-percent formula of the WageStabilization Board the employees of Respondent were entitled to a 10-percentwage increase as well as a cost-of-living adjustment of approximately 2 percent.Gossner again proposed his profit-sharing plan,as he did throughout the meetingsthat followed,and expounded 2 possible formulas as a method of computation;his proposition did not meet with favor.Gossner then offered a wage increase of 3 cents per hour together with apartial profit-sharing plan.The profit-sharing plan was immediately rejectedand the union committee stated that it would present the 3-cent proposal totheirmembership.The services of the conciliator were utilized but did notresult in an agreement and the meeting ended with the understanding that theAssociation would give consideration to increasing the 15-percent fee paid toGossner under his contract.The 3-cent proposal was later rejected by the Unionat a meeting held in October.Another meeting was held on October 11, 1951, and attended by Gossner,officials of the Association,union representatives,and another United Statesconciliator,Lyle Johnson.The Association officials, Schenk and Chambers,reported that the Association was unwilling to increase its 15-percent paymenttoGossner.The latter renewed his prior offer of the 3-cent wage increasecoupled with the profit-sharing plan.Lott, speaking for the Union,then an-nounced that the Union might have to resort to economic action.At a unionmeeting held on or about October 25 this last offer by Gossner was rejected bythe membership.On November 10, without any advance announcement to the Union or to theemployees involved,Gossner suddenly granted the employees of the cheeseplant a 3-cent per hour wage increase.And, on December 24, he made theincrease retroactive to July 1.This too was not brought to the attention of theUnion and came as a complete surprise to the employees.While at first analysis this increase may appear to have been one grantedsfter bargaining reached an impasse, and possibly not one improperly motivated, CACHE VALLEY DAIRY ASSOCIATION287a closer inspection leads to a contrary conclusion.Thus, Gossner gave severalhighly inconsistent reasons for the increase. In a letter sent to the RegionalOffice on January 30, 1952, he stated that the 3-cent increase was put into effectbecause the Union claimed that the employees needed assistance and could notafford to wait for a profit-sharing plan.In his answer to the present complaint,Gossner stated that he had granted the increase on the assumption that it hadbeen approved by the Union; that on hearing of the Union's objections he offeredto cancel the increase ; but that this was not done because the Union announcedthat it did not desire a cancellation.Not only is there no evidence that theUnion indicated its approval of the raise but, in addition, Gossner gave stillanother explanation for the increase in his testimony herein.Thus he testified that during his absence from the plant in November on abusiness trip the increase was granted to the men by his bookkeeper, ArnyHansen, who misconstrued certain instructions.Gossner claimed that, priorto departure on this trip, he instructed Hansen to give the milk producers whosupplied the plant with milk the benefit of a 3-cent per pound increase in fatcontent.On Gossner's return from the trip, an employee commented to himon the inadequacy of the wage increase and this was purportedly his firstknowledge of the increase and that Hansen had misapplied his instructions.According to Gossner, having made the error, he decided prior to Christmas tomake the increase retroactive and accordingly, on December 24, it was maderetroactive on the theory that the men would appreciate it at that time.And,although there had been an understanding with the Union that any increasewas to be retroactive to August 1, Gossner went back another month to July 1.In the face of these varying explanations which the undersigned, to someextent, finds implausible. there is the added factor of Gossner's conduct inDecember after granting the November 10 increase.According to Gossner,employee Owen Pickett, who was a member of the union negotiating committee,had at one time told him, after a meeting, that he wished Gossner could explainhis profit-sharing plan to the employees as he had at the meeting. Althoughthe profit-sharing plan had been repeatedly rejected by the union representativesat all meetings, Gossner, as found, granted the wage increase on November 10;he thereafter posted an announcement on the plant bulletin board which informedthe employees that a meeting would be held at the plant on the evening ofDecember 3.Gossner did not invite any of the union representatives to attend.Present at the meeting were the wives of the employees, plant foremen, andSecretary-Treasurer Chambers of the Association.Gossner was the chief spokesman at the meeting and announced that the menhad not properly understood his proposition on wages and that he had thereforebrought them to the plant in order to explain it.He proceeded to discuss the3-cent increase which had been granted as well as the workings of his proposedprofit-sharing plan.In essence, under the latter, it appears that 25 percentof the increase in cheese revenues if any, was to be devoted to wages.Gossner invited comment from the audience and Blaine Jardine of the unionnegotiating committee spoke up.He stated that he felt the men would be satis-fied with an increase of 3 or 4 cents per hour above the existing wages.Gossnerreplied that he was pleased that the men could make up their minds althoughliewas not happy that they wanted higher wages. Significantly, neither on thisnor any other occasion did Gossner inform the employees that the 3-cent increaseon November 10 had been an error on his part. Chambers spoke to the groupon general farming matters as well as the business of the Association after whichGossner announced that he, Chambers, and the foreman would then depart.He 288DECISIONS OF NATIONALLABOR RELATIONS BOARDurged the men to have a meeting to consider the profit-sharing plan.The Unionas such was not mentioned during this meeting.'Accordingly, on or about December 13, a meeting of employees was held in theplant.It was not clear whether this was a meeting of all employees or justof the union supporters.The group initially voted to accept Gossner's proposalbut, after further discussion and on learning that the proposals also applied toforemen and the office clericals, the decision was reversed and the profit-sharingplan was again rejected at this same meeting.As stated, Gossner, on December 24, made the increase retroactive to July 1,1month earlier than originally agreed upon.On December 26, Gossner metwith the union committee, Union Representative Shomshor, and Fullmer Latter,secretary-treasurer of the Joint Council of Teamsters in the area.Latter pro-tested that not only was the 3-cent increase inadequate but that it had been inap-propriate to grant it without contacting or clearing with the union representa-tives.Gossner replied that he had given the increase inasmuch as he felt that hewould have to grant one sooner or later and he therefore desired to avoid paymentof a large sum of money at one time. Gossner claimed that he could not afford afurther increase because of a prevailing poor cheese market.Latter asked himto prove this point and after some discussion Gossner finally agreed to provideLatter with figures in support of his position.'5.1952 negotiationsCorrespondence relative to Respondent's financial statements was exchangedbetween the parties between December and March of 1952; it was of an incon-clusive nature and the matter was apparently allowed to drop.On April 24,1952, the Union held a meeting at which, after taking note that the cheese markethad risen, it was concluded that Respondent was not sincere, was stalling, andwas unwilling to come to an agreement with the Union on wages. The member-ship then voted to strike in support of their wage demands and set May 9 as adeadline for the strike.On April 28, Secretary-Treasurer Raymond Hansen of the Union sent a formletter to approximately 13 directors of the Association wherein he pointed out thata crisis had developed between Gossner and the Union and that the employeeshad voted to strike in protest of Gossner's stand.He stated that the Union waswilling to arbitrate its differences, as it had been in the past, and proposed sucha meeting.A copy of this letter was mailed on the same day to Secretary-Treasurer Chambers of the Association, together with a covering letter announc-ing that the form letter had been mailed to the directors ; the letter furtherstated that the Union would be happy to meet with the board at any convenienttime.On April 30, a meeting was held by Shomshor and Hansen of the Union andtwo union plant committeemen with Gossner. Gossner expressed considerableanger over the fact that the Union had gone over his head to the board of direc-tors.He stated that the Union would have to get anything further it wishedfrom the board of directors, that he had met with the board during the previousweek, and that it had been agreed that he, Gossner, should present his profit-sharing plan to the Union in written form. The union representatives announcedthat a strike deadline had been set for May 9 but that, in any event, they wouldgive Respondent ample notice to prepare for same. Gossner specifically re-2 Findings as to this meeting are based upon the testimony of Jardine and Pickett withwhich that of Gossner in most respects agrees.8Findings herein are based upon the testimony of Sbomshor and Latter. Gossner'stestimony, although vague, did not substantially dispute theirs. CACHE VALLEY DAIRY ASSOCIATION289jected the arbitration proposal,announcingthat he would not have any collegeprofessor advise him howto spend hismoney.There was testimony that Goss-ner againoffered a 3-cent raise which would terminate on the following July 1,if the price of cheese fell by that date ;it is not clearwhether this was the sameraise that had beengranted inNovember or was another and nofinding is madewith respect thereto.On May 2, Hansen sent a form letter to the membership of the Association.He pointed out that for 9 months the Union had been attempting to come to anagreementwith Gossner ; that wages at theplantwere below those paid by thedairy industry in thearea ;and that Respondent's wages were out of line withthose in other fields in thearea.The letter urged the farmers to sympathize withtheir problems.The strike was postponed on or about May 8 after Secretary-Treasurer Cham-bers of the Association advised Shomshor that a letter was in the mail to himand that it bore on the crisis. This letter was dated May 8, 1952, and was signedby President John Schenk of the Association. It did not prove however to be oneof a conciliatory nature ; in fact, although the Union had postponed the strikein anticipation of itsreceipt, Schenk proceeded to level various accusations atthe Union.The Unionwas accusedof dictatingratherthan discussing and ne-gotiatingterms, aparadoxical accusation in view of Gossner's obduracy in in-sisting upon a profit-sharing plan and his fiat refusal to stabilize wage costs inthe plant for a definite period.Schenk rejected the request of the Union to dis-cuss the matter with the Association and announced the decision to sustain Goss-ner inall positions he had taken with the Union.He attacked the legality of thestrike voteand disputedthe claim thatwagesat the cheese plant were belowprevailing rates in the area.The letter ended with a statement that the officialsof the Association resented the bypassing of Gossner ; that Schenk would bewillingto meet with the Union if it would be of any assistance ; but that thiswould take place only if Gossnerwere present.On or about May 8, just before the scheduled strike, Union CommitteemanJardine asked to see Gossner.Accompanied by Karl Srtaub, head cheesemakerand a supervisory employee, Jardine met Gossner in front of the plant and thethree menentered Gossner's automobile. Jardine asked Gossner what he wouldoffer inorder to avoid a strike and Gossner replied that he could not offeranything more than the 3 cents previously offered. Gossner commented that itappearedas though he hadenemies inthe plant and that he would have toeliminatethe enemies and surround himself with friends. At this point, Gossnerraised a topicwhich permeated futurediscussionswith the Union.He said thatif this were just a matter between himand the menthe crisis could be settledin 2 hours;that "he would have to have an open shop. He could not run hisbusinesswith a Union shop." Jardine asked how one ascertained whether theycould have an openor union shop and Gossner replied that at that very momenta petitionwas being circulated in the plant for such an election 4The strike was finally set for May 14. On May 13 Shomshor and Hansen forthe Union requested a meeting and met with Secretary-Treasurer Chambers* The findings herein are based upon the testimony of Jardine,a forthright witnesswhose testimony has been credited. Staub did not testify. According to Gossner,Jardine said he wanted to avoid the strike and assured Gossner, as tears streamed downhis,Jardine's, cheeks, that he was extremely happy to be working for Gossner as wereall the men.Gossner raised the subject of the pending unfair labor practice chargesand commented that he would ascertain the identity of his friends and enemies whenthey testified at the Board hearing.As is apparent,Gossner's testimony in some degreecorroborates that of Jardine.And, in view ofhis priorinconsistencies, Gossner's testi-mony where differingwith that ofJardine has not been accepted. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDand President Schenk of the Association;also present was Judge Harris.Respondent's counsel.Gossner was absent from the State at the time on abusiness trip.The union representatives asked the association representativesif they could make any offer in order to avoid the strike. The associationrepresentatives replied that they would not offer anything inasmuch as theAssociation could not afford it.That night the Union held a meeting and re-affirmed its decision to strike on May 14. Shomshor,pursuant to his promiseto Chambers,telephoned him that evening and informed him that the strikewould start as scheduled.This was presumably in order to enable Chambers tosummon to the plant on the following day various farmers who belonged to theAssociation for the purpose of keeping operations going.The strike took place as scheduled on the morningofMay 14.During themorning President Schenk approached a group of strikers near the plant anddiscussed the pending difficulty with the group which included Jardine. Schenkstated that the association officials felt that they might be able to offer thestrikers a 5-cent wage increase,but that they desired to discuss it furtheramong themselves.Later that morning the strike committee consisting ofJardine, Irwin Coleman,and one Merrill, asked Office Manager Balls of theAssociation if the could meet with the executive committee of the Association.Balls left and returned shortly, informing them that they might enter. Con-siderable testimony was adduced as to whether Balls informed them that theyneed not bring Union Representative Shomshor with them ; it is deemed un-necessary to resolve this conflict or the further question as to whether Shomshorwas nearby at the moment.The strike committee entered the plant and met with the executive committeewhich included Judge Harris and Chambers. The association group again putforth the same profit-sharing plan, but it was immediately rejected.They thenoffered to pay the men a 5-cent wage increase on the express condition that themen agree to an open shop.They referred to Gossner's absence and stated thatthey felt quite certain he would agree to the wage increase if it were coupledwith an open-shop proviso.The strike committee replied that the wage increasemight be agreeable but that the open-shop proposal would have to be referred tothe union membership for a vote,having in mind presumably the fact that thecurrent contract between the parties provided for a union shop and that duespursuant to same were currently being deducted by Gossner.Chambers assuredthem that if they returned to work on the following day they would be paid forMay 14; othertestimony indicates that he said a recommendation would be madeto Gossner that they be so paid.The men agreed to return to work on thefollowing day.'According to the uncontroverted testimony of Coleman,Chambers spoke to himimmediately after the foregoing meeting and asked him to call a union meetingand canvas the sentiment of the membership with respect to the associationproposals;Coleman agreed to do this.There is no evidence that this last pro-posal by the Association found favor among the union membership.The menreported for work on May 15 as they had promised and Gossner returned severaldays later from his trip.He apparently refused to approve payment to the menof their wages from May 14, inasmuch as the men were never reimbursed forthe day despite the commitment of the association executives.On or about May 20, Secretary-Treasurer Chambers visited Coleman at hishome, as the latter uncontrovertedly testified.He told Coleman that he wascertain the men would get the 5-cent increase but the Respondent had to5 The findings herein are based upon the testimony of Jardine and Coleman which issubstantially supported by thatof Chambers. CACHE VALLEY DAIRY ASSOCIATION291have an open shop and that "they just could not give us that 5-cent raise unlesswe had an open shop". At about the same time, President Schenk spoke to OwenPickett of the union negotiating committee as the latter was at work.Accordingto Pickett's uncontroverted testimony Schenk informed him that the wage disputecould not be settled unless the plant was operated under an open shop.Late in May or early in June, Gossner had a conversation in his office withBlaine Jardine of the union strike committee in the presence of Foreman Straub.According to the uncontroverted and credited testimony of Jardine, Gossneropened the talk by stating that he had not heard anything from the members ofthe strike committee.He pointed out that any agreement between the strikersand the board of directors of the Association was null and void inasmuch as he,Gossner, did his own negotiating.After further discussion, Gossner stated "Iabsolutely got to have an open shop to run my business . . . If you fellows willquit paying union dues into the Union for awhile . . . they would get this straight-ened out in a hurry."Gossner added that he could not tell them what to do,but "you can hold your dues back and you will get this contract settled in ahurry because if the Union hasn't got the money . . . coming into them, they willget straightened up and . . . if you decide that you want to hold the union duesout . . . you will have to authorize us to do so and if you want to youcan comedown to the office and sign a slip and hold your Union dues back".Jardine did not accept the invitation to rescind the authority to withhold hisunion dues.However, shortly thereafter, Foreman Straub approached Jardineduring working hoursHe told Jardine, as the latter uncontrovertedly testi-fied, that he did not expect Gossner to agree on a contract unless it providedfor an open shop.He then handed two petitions to Jardine.' Straub recom-mended to Jardine that he not sign one of the petitions, this being a petition tothe Board requesting an election for an "open shop," but that he should signthe other which requested Gossner to retain the union dues in a trust fund untilthe contract was settled.As will appear, Gossner, took just such action on June30The opposition of Respondent and its supervisory staff to the Union took an-other tack during the latter part of May. Foreman Danielson spoke to OwenPickett in the plant and stated, according to Pickett, "we ought to have a unionof our own there in the shop and keep our money there." At about the sametime Danielson spoke to employee Irwin Coleman about the Union.Daniel-son stated that if the union "went out" the best thing for the employees was tohave a labor organization of their own in the plant to which the men couldturn in their dues ; that this was preferable to sending dues into the Union,inasmuch as the funds could thereafter be used for the direct benefit of the em-ployees in case of necessity.The Union made another attempt to compose its difference with Respondent.Business Representative Shomshor and two union committeemen met with Goss-ner, Schenk, and Chambers in Gossner's office on June 25; also present wasUnited States Conciliator Lyle Johnson.Union Representative Hansen againbrought up the subject of a wage increase and Gossner proposed a 5-cent perhour wage increase conditioned upon the Union agreeing to amend their con-tract and insert therein an open-shop clause.Hansen replied that the unionshop provided by the contract had never been an issue in their prior discussionsand that he saw no reason for it to be raised at that late date. Schenk intervenedand stated that "there would be no contract with any Union at any time with-out an open shop clause in the contract. That they would not permit such a con-Itwill be recalled that Gossner some weeks earlier in speaking to Jardine hadinformed him that petitions were being circulated in the plant. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract to be signed again." The meeting apparently ended on this unhappynote.Apparently realizing at the June 25 meeting that the Union and Respondentwere still bound by a contract containing union-security provisions, Gossneron June 27 mailed to the Union and to the Regional Office of the Board, a state-ment which announced that Gossner contended (1) that there was no contractin existence between him and the Union because of the Union's request to modifythe contract, the breakdown of negotiations, and the strike, all of which servedto breach the contract; (2) that in any event he was giving notice of intentto terminate the contract; and (3) that he stood ready to bargain with theUnion for a new contract if it represented a majority of the employees, butthat if the pending unfair labor practice charges were withdrawn the atmospherewould be cleared and the possibility of arriving at an agreement would be morelikely.As is apparent, this was the first time that Respondent contended that nocontract was in existence between it and the Union. The contract specificallyprovided that the original request by the Union to modify wage provisions wouldnot affect the remainder of the agreement.Moreover, this June 27 communica-tion was incapable of terminating the contract between the parties inasmuchas the contract by its terms required a 60-day notice prior to its annual renewaldate of July 31.Hence, the notice mailed on June 27 was not effective, despitethe self-serving statement in its body that it was being given 60 days prior toJuly31.7Testimony was developed concerning an impromptu conversation held on June27 in the plant, during the course of which, according to employee Owen Pickett,Gossner stated to a group of employees that those who "agitated the strike ortestified against him would find their jobs insecure and that he would not havethe Board tell him what to do." Employee Priest testified to a substantiallysimilar statement but was uncertain of the date or occasion.On the other hand,eight employees who were present, including Henry Haslam who was identifiedby Pickett as being present, testified that they never heard such a statement.Two of them did attribute to Gossner a comment that some of the men might haveto testify against him.Under the circumstances, the undersigned makes noadverse finding based upon this incident.On June 30, Business Representative Shomshor went to the plant to inquireconcerning union dues which had not been remitted by Respondent. Gossnerthen informed him that he no longer recognized the Union, no longer had a con-tract with the Union, that there was no longer any need for a Union, that hewas refusing to remit the checked-off dues to the Union, and that he would holdthem in trust until after the present proceedings were concluded.He refusedto permit Shomshor to enter the plant and speak to the help. There were nofurther meetings between the Union and Respondent.The last item in the factual picture took place sometime after the strike,during the summer. Foreman Straub, during working hours, told Union Com-mitteeman Blaine Jardine, according to the uncontroverted testimony of the7Althoughthe contract between the parties contained a no-strike clause, its applicationwas expressly conditioned upon compliance by the parties with other provisions of thecontractcalling for a particularized grievance procedure and, in the event of no settlementduring such procedure, referral of the matter to arbitrationItwill be recalled thaton April 30Gossner flatly refused to participate in any arbitration procedure.It followstherefore that the conditions of the clause were not met and that the clause was notapplicable.In any event,Gossner was probably guilty of a prior breach by refusing tosubmit to arbitration procedure;thiswould appear to estop him from pleading a laterbreach by the Union. CACHE VALLEY DAIRYASSOCIATION293latter, that there had been 2 or 3 men in the plant who had been "agitating thisthing" all the time and that "he would probably have to get rid of them". Theundersigned finds that Straub was referring to the union activity.6.ConclusionsRespondent and the Union had been under contractual relations since 1946and their most recent contract dated October 11, 1950, was in effect during 1951.The Union duly opened up the wage clause for discussion in May of 1951 pur-suant to the language of the contract permitting this narrow opening. Thecontract specifically provided that the remainder of the agreement would con-tinue in effect and, accordingly, the contract renewed itself on July 31, 1951, forthe following year expiring July 31, 1952.And for that matter the contractrenewed itself again on July 31, 1952, inasmuch as no timely notice was servedto terminate or substantially modify this year to year contract.SeeN. L. R. B.v. International Association of Heat and Frost Workers,199 F. 2d 321 (C. A. 9).That the Union was the majority representative throughout this period has ineffect been conceded and the record demonstrates that during 1951 and 1952 amajority of the employees in the appropriate unit continued to have their dueschecked off pursuant to the union-security provisions of the contract.This wastrue at least until June 30 of 1952.On its overall aspects, the record herein reflects a labor organization which wasrelatively mild and patient in its requests, but which encountered considerableresentment and resistance on the part of Gossner.While his original objectionto the Union was centered on the fact that it was unwilling to yield to his in-sistence on installing a profit-sharing plan in lieu of a direct wage increase, hisconduct later took a turn in the direction of entirely eliminating the influenceof this Union among Respondent's employees.Thus, after a number-of inconclusive meetings, Gossner suddenly in Novemberof 1951 granted the employees a wage increase.His varying and highly incon-sistent explanations concerning the circumstances of the increase, including theexplanation that it had been entirely an error, have been heretofore described.He then called a meeting for the employees and their families at the plant on theevening of December 3, without notifying the union representatives of the meet-ing.Gossner proceeded to inform the employees that they had not properlyunderstood his wage proposition.Then, after referring to the wage increase hehad recently granted, he outlined to the employees the aspects of the profit-sharing plan which had so consistently and positively been rejected by the Unionto which he made no reference during the meeting.He also urged the employeesto consider his proposal and in fact to hold a meeting for that purpose.This to the undersigned is indicative not of an attempt to bargain with theUnion but rather of an appeal to the employees to accept his proposals and tooverrule their collective-bargaining representative. It is manifest and the under-signed finds that this was an attempt to undermine the authorized collective-bargaining representative.The conclusion is therefore warranted that the grant-ing of the November increase, followed by this meeting in December and theappeals voiced therein, constituted a rejection of the collective-bargaining prin-ciple.For once a collective-bargaining representative has been designated andrepresents a majority of the employees, either party, union or employer, wishingto change the terms or conditions of employment must seek out the other forbargaining concerning the proposed changes.This would apply in a situationwhere a labor organization had not first requested bargaining on a matter andtherefore it is all the more applicable here.Medo Photo Supply Corp. v.N. L. R. B.,321 U. S. 678;N. L. R. B. v. Andrew Jergens andCo., 133 F. 2d 676257965-54-yol. 103-20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD(C.A. 9) cert. denied 338 U. S. 827; andN. L. R. B. v. Montgomery Wardand Co.,133 F. 2d 676 (C. A. 9).Moreover, additional light is shed upon Respondent's true motivation hereinwhen attention is paid to its conduct during the negotiations when theyresumedin 1952.Thus, after much delay, the Union voted on April 24 to strike on May 9in support of its wage demands. Nevertheless, in an attempt to avert thestrike, it appealed to the officials of the Association to make this resort to eco-nomic warfare unnecessary and offered to arbitrate any differencesexistingbetween them.Gossner, however, on April 30 demonstrated his anger that theUnion had gone over his head and flatly rejected the arbitration proposals.TheUnion postponed its strike from May 9 to May 14, after being advised that a com-municationwas on itsway to them from the Association.However, instead ofpresenting a constructive proposal which might tend to settle the dispute, theletter proceeded to indict the Union for having an unyielding attitude in thematter.As noted, this was ironical in view of Gossner's conspicuous obduracyin insisting upon aprofit-sharing plan.At this point, Gossner and the Association apparently decided upon a frontalattack on the Union as such.Gossner on May 8 informed Union CommitteemanJardine, an employee, that he, Gossner, had to have an open shop in the plantand that if he had one all difficulties could be settledin a matter of hours.He significantly pointed out to Jardine that a petition directed to such a resultwas then being circulated in the plant. And not long thereafter ForemanStraub did not attempt to procure Jardine's signature to a petition urging Re-spondent to stop forwarding union dues to the Union.Again, on the evening before the strike, the Association flatly refused togrant a wage increase and the strike took place on May 14 as scheduled.Duringa meeting that morning, the association representatives, after again attemptingto sell the Union on the profit-sharing plan, offered a. 5-cent per hour wageincrease only if the employees would accept an open shop in lieu of the unionshop provided in their current contract.The men were also given assurancesthat they would be paid for May 14, if they abandoned the strike and returnedto work on the following day.The employeesabandonedthe strike and returnedtowork on the followingday asrequested, but Respondent reneged on thepromise to pay them the day's wages. On May 20, Secretary-Treasurer Cham-bers of the Association visited Strike Committeeman Coleman and again offeredthe 5-cent raise if the employees would accept an open shop.It is most sig-nificant that these open-shop proposals were not made to the unionbusinessrepresentative but rather to the employees of Respondent who were servingon the strike and negotiating committees.President Schenk of the Associationalso informed employee Pickett of the union negotiating committee that thewage dispute could not be settled unless the plant was operated under an openshop.Late in May or early in June, Gossner again attempted to convince employeeJardine of the union strike committee to accept the open shop.Gossnerinsistedthat he could not operate the plant without anopenshop.He went furtherand urged Jardine thathe andthe other employees should hold back theirunion dues; Gossnerpointedout that all the employees had todo was signa slip of paper in the plantoffice authorizingGossner to do this.Anothertack in thesame generaldirection was taken by ForemanDanielson who, ontwo occasions in late May,urgedemployees to form aunion of their ownin the plant.On June 25, the Union again attempted to composeitsdifferences withRespondent,this time with BusinessRepresentativeShomshor present.Goss- CACHE VALLEY DAIRY ASSOCIATION295ner again proposed the 5-cent per hourwageincrease conditioned upon theUnion agreeing to amend its contract by inserting therein an open-shop clause.Union Representative Hansen correctly pointed out that the union shop hadnot been in issue in any prior discussions which had in essence been confinedto the wage problem and that there was no legitimate basis for raising it atthat late date.President Schenk of the Association intervened and flatlyannounced that there would never be any contract with any labor organizationwithout an open-shop clause.As set forth above, Gossner's attempt on June27 to terminate the contract was untimely and therefore ineffective, inasmuchas he did not comply with the express provisions of the contract for dealingwith this issue.Thereafter, on June 30, Gossner flatly refused to forwardany further dues to the Union, despite the fact that there was no evidencepresented of any rescission of the dues-deduction authorizations by the em-ployees.Presumably these funds are still collecting in Gossner's or the Asso-ciation's hands.Finally, during the summer, Foreman Straub threatened to discharge 2 or 3unnamed employees in the plant who had been "agitating" the union activity.The record does not disclose what action, if any, has been taken pursuant tothis threat.The undersigned is of the belief that the negotiations in 1952 again stronglyshow Respondent's opposition to the collective-bargaining principle. In 1951,Respondent did not oppose a wage increase just so long as it included a profit-sharing plan, which might or might not pay a wage increase. In 1952, Respond-ent had no opposition to a wage increase just so long as the employees agreedto insert an open shop in place of the union shop in their current contract. Andthe record warrants the finding that what Respondent was actually interested inwas much more basic, namely, an open shop coupled with the elimination ofthe Union as the bargaining representative of employees.This interpretationlogically follows from Gossner's attempts to get employees to rescind the previ-ously granted authority to deduct union dues; his statements show that he wasdesirous of eliminating this financial support of the Union and thereby eliminat-ing the Union itself from the plant. And at the same time, one foreman urgedan employee to sign a petition urging Gossner not to forward dues to the Unionand another foreman sought to persuade employees to form a union of theirown in the plant.As is apparent, the Union was most patient in its dealings with Gossner andthe Association ; in the belief of the undersigned, Gossner exploited this patienceby attempting to undermine the bargaining representative and procure its elimi-nation from the plant.While it is true that the union shop is a permissivebargainable subject and that an employer is not required to agree to one, thepicture here is of a different nature.Respondent and the Union had been undera union shop for some time and in all their negotiations there had beenno issueraised with respect to same prior to May 1952.During all of these discussions,a valid contract had been in effect and had renewed itself.Finally, afterunsuccessfully attempting to undercut the position of the Union in November andDecember 1952, Gossner in 1952 flatly rejected all attempts to arbitrate theirdifferences and offered a wage increase only if the employees would accept anopen shop.This he coupled with an attempt to eliminate the Union, as such,from the plant.In view of the foregoing, the undersigned finds that Respondent from August9, 1951, on has refused to bargain collectively in good faith with the Union asthe representative of its employees. It is furthur found that Respondent hasgranted a unilateral wage increase calculated and intended to encourage em- 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees to withdraw from the Union ; has promised benefits if the employeeswould resign from the Union, refrain from union activities, and cease payingunion dues ; has circulated petitions for signature in favor of an open shop, andrequesting Respondent to cease deducting union dues; has threatened to dis-charge employees engaging in union activities ; and has proposed the formationof an independent labor organization in place of the Union.By all of theforegoing Respondent has refused to bargain collectively with the Union andhas interfered with, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in con-nection with its business operations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, theundersignedwill recommend that it cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the Act.In the view of the undersigned, the unfair labor practices found above discloseon the part of Respondent a fundamental antipathy to the objectives of the Actand justify an inference that the commission of other unfair labor practices maybe anticipated in the future.The undersigned will therefore recommend thatRespondent be ordered to cease anddesistfrom in any manner interfering with,restraining, or coercing its employees in the exercise of the rights guaranteed bythe Act.'Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.General Teamsters Union, Local #976, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL, isa labor organization within themeaningof Section 2 (5) of the Act.2.All employees of Respondent's cheese factory, excluding office and super-visory employees, constitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.3.The Union was on August 9, 1951,and atall times thereafter has been andnow is,the exclusive representative of all employees in the aforesaid appropriateunit for the purposes of collectivebargainingwithin themeaningof Section 9 (a)of the Act.4.By refusing on August 9, 1951, and at all times thereafter, to bargain col-lectively with the Union as the exclusive representative of the employees in theaforesaidappropriate unit, Respondent has engaged in andis engagingin unfairlabor practices withinthe meaningof Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed by Section 7 of the Act, Respondent has engaged in and8It is assumed that, in resuming negotiations with the Union and returning to thestatus existing prior to its commission of unfair labor practices,Respondent will adhereto the various provisions of its agreement with the Union. CACHE VALLEY DAIRY ASSOCIATION297is engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL bargain collectively, upon request, with GENERAL TEAMSTERSUNION, LOCAL #976, affiliated with INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, as theexclusive representative of all employees at our cheese factory, excludingoffice and supervisory employees, with respect to wages, rates of pay, hoursof employment, or other conditions of employment, and if an understand-ing is reached, embody such understanding in a written and signed agreement.WE WILL NOT grant unilateral wage increases in order to induce employeesto withdraw from labor organizations.WE WILL NOT promise benefits to employees who resign from labor or-ganizations, refrain from union activities, and cease paying union dues.WE WILL NOT circulate petitions for signatures in favor of an open shopand requesting us to cease deducting union dues.WE WILL NOT threaten to discharge employees who engage in union ac-tivities.WE WILL NOT propose the formation of labor organizations.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labororganizations, to join or assist GENERAL TEAMSTERS UNION, LOCAL #976,affiliatedwith INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, or any other labor organ-ization, to bargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization, as authorized in Sec-tion 8 (a) (3) of the Act.All of our employees are free to become or remain members of the above-named union or of any other labor organization.CACHE VALLEY DAIRY ASSOCIATION,Employer.Dated------------------------By ---------------------------------------By ---------------------------------------Edwin Gossner,Employer.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.